On July 26, 1995, the Court found that the defendant had violated the terms of the deferred imposition of sentence dated July 19, 1994. It was ordered that the defendant shall be punished for the crime of Theft, a felony, by revoking his deferred sentence. The defendant shall be sentenced to a term of ten (10) years in the Montana State Prison. Before the defendant can be deemed eligible for parole, he shall undergo and complete a chemical dependency and mental evaluation. The defendant shall comply with the recommendation of the evaluations. The defendant shall abide by whatever guidelines may be established in aftercare of his treatment. By reason of his prior incarceration, the defendant shall be given credit for 146 days and that number of days shall be deducted from the sentence imposed herein.
On October 19, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
*95DATED this 1st day of November, 1995.
Rule 1Y of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 19th day of October, 1995.
Hon. John Warner, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank John Albert Shults for representing himself in this matter.